Citation Nr: 1107052	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-40 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In December 2010, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

The reopened claim of entitlement to service connection for 
bilateral hearing loss disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2005 rating decision denied the appellant's claim 
of entitlement to service connection for bilateral hearing loss 
disability on the bases of no in-service incurrence or medical 
nexus to service.

2.  The appellant did not file a timely substantive appeal of the 
September 2005 rating decision.           

3.  Evidence submitted subsequent to the September 2005 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The September 2005 rating decision is final as to the claim 
of entitlement to service connection for bilateral hearing loss 
disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).  

2.  New and material evidence has been received since the 
September 2005 rating decision to reopen the claim of entitlement 
to service connection for bilateral hearing loss disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's petition to reopen the previously disallowed 
claim for service connection has been granted, as discussed 
below.  As such, the Board finds that any error related to the 
Veterans Claims Assistance Action (VCAA) on that petition to 
reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Accordingly, the Board may proceed with a decision on 
the appellant's petition to reopen. 

II.  Applicable Law

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

If new and material evidence is presented or secured with respect 
to a claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no 
such evidence has been offered, this is where the Board's 
analysis must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted 
to agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as hearing loss, as an organic 
disease of the nervous system, if manifest to a degree of 10 
percent within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.    

III. Analysis

In a September 2005 rating decision, the RO denied service 
connection for bilateral hearing loss disability because there 
was no evidence that the appellant had hearing loss in service or 
evidence of a nexus between hearing loss and service.  The rating 
decision was mailed to the appellant in October 2005 with a VA 
Form 4107, which explained his rights to appeal the decision.  To 
file an appeal, an appellant must file a notice of disagreement 
within one year of the date that notice of the rating decision 
was provided to the claimant.  38 C.F.R. § 20.302(b) (2010).  A 
review of the claims folder does not reflect that the appellant 
submitted any documentation to the VA within one year of the date 
of notice of the September 2005 rating decision.  Since the 
appellant did not file a notice of disagreement within one year 
of receiving notice of the September 2005 rating decision, the 
decision became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final denial, 
in September 2005, included the appellant's service treatment 
records, private treatment records, and statements from the 
appellant.  A February 1999 VA treatment record indicated the 
appellant had a diagnosis of asymmetric hearing loss with poor 
speech discrimination.  

The Board finds that since the September 2005 rating decision, 
new and material evidence has been received to reopen the claim 
for entitlement to service connection.  Specifically, two private 
medical opinions supporting the appellant's claim have been 
received.  In a June 2009 letter, M.S., M.D., opined that the 
appellant had bilateral hearing loss which is most likely related 
to both noise exposure as well as age.  Dr. M.S. noted that the 
appellant was exposed to firearms in the Army.  In a November 
2009 Audiological Evaluation Report, C.H., Au.D., opined that it 
appears that the appellant has a valid case of service-connected 
hearing loss.  Dr. C.H. bases his opinion on the appellant's 
report of his history.  Dr. C.H. noted that the appellant was 
exposed to noise levels in service that were loud enough to 
shatter the headlights of nearby vehicles and that the appellant 
experienced hearing loss in the years immediately following 
service.  As the June 2009 letter and November 2009 Audiological 
Evaluation Report post-date the September 2005 rating decision, 
they are new.  The new evidence suggests there is a nexus between 
the appellant's hearing loss disability and service.  Thus, it 
relates to an unestablished fact necessary to substantiate the 
claim.  As medical professionals, Dr. M.S. and Dr. C.P. are 
competent to opine as to the etiology of the appellant's hearing 
loss.  The credibility of the newly received evidence is presumed 
in determining whether or not to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As the new evidence raises a 
reasonable possibility of substantiating the claim, it is 
material.  See 38 C.F.R. § 3.156(a) (2010).  

Additionally, VA received lay statements which are new and 
material.  In a February 2008 letter, R.C., states that the 
appellant worked for him from 1975 to 1978.  He stated that at 
that time all employees had to have a physical examination and 
the appellant was diagnosed with a hearing problem, which 
resulted in the appellant wearing hearing aids.  As a lay person, 
R.C. is competent to report symptoms capable of lay observation, 
such as observing the appellant wearing hearing aids.  The 
statement from R.C. supports the appellant's claim that he has 
had hearing loss since service and, thus, relates to an 
unestablished fact necessary to substantiate the claim.  As noted 
above, the credibility of the newly received evidence is 
presumed, and the evidence is new.  As the new evidence raises a 
reasonable possibility of substantiating the claim, it is 
material.  See 38 C.F.R. § 3.156(a) (2010).  

A March 2008 letter from M.P. and M.C., neighbors of the 
appellant, reflects that the appellant had a problem with his 
hearing since he returned from the Army and his hearing has 
continued to deteriorate over the years.  M.P. and M.C. noted 
that they had known the appellant when he entered and returned 
from service and had known him most of his life.  As lay 
witnesses, M.P. and M.C. are competent to report symptoms capable 
of lay observation, such as noticing the appellant had a problem 
with his hearing.  The March 2008 letter indicates the appellant 
began having hearing problems after returning from service and 
has had hearing problems since service.  As noted above, the 
credibility of the newly received evidence is presumed.  Thus, it 
relates to an unestablished fact necessary to substantiate the 
claim.  As the March 2008 letter post-dates the September 2005 
rating decision and raises a reasonable possibility of 
substantiating the claim, it is new and material.  See 38 C.F.R. 
§ 3.156(a) (2010).  

Thus, the June 2009 letter from M.S., the November 2009 
Audiological Evaluation Report, the February 2008 letter from 
R.C., and the March 2008 letter from M.P. and M.C. constitute new 
and material evidence.  As new and material evidence has been 
received, the claim for entitlement to service connection for 
bilateral hearing loss disability is reopened.


ORDER

The claim for entitlement to service connection for bilateral 
hearing loss disability, is reopened, and the appeal is allowed 
to this extent.




REMAND

Having reopened the appellant's claim for entitlement to service 
connection for bilateral hearing loss disability, the Board must 
now determine whether the reopened claim may be granted on the 
merits.  However, further development of the record is needed 
prior to appellate consideration of the reopened claim.

After reviewing the record, the Board finds that the VA has not 
completed its duty to assist under the VCAA.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).  The appellant contends 
that he has had bilateral hearing loss since service.  He 
specifically stated that he had trouble finding a job after being 
discharged from service in 1971 because he failed hearing tests.  
(See December 2010 Hearing Transcript (Tr.), at p. 8).  The 
appellant stated that he failed hearing tests at K & I Railroad, 
a Coca-Cola Bottling Plant, and the Army Corp of Engineers in 
Louisville, Kentucky.  (Id.).  He reported that he tried to find 
medical records from the time, but was unable to obtain the 
records.  However, he stated that he did not attempt to obtain 
his personnel records from the employers.  (Tr. at p. 10).  He 
provided the names and addresses of the employers at the December 
2010 Board Hearing.  (Id.).  Personnel records from the employers 
may contain hearing test reports, which would support his 
contention that he failed hearing tests within one or two years 
of service.  As the appellant has specifically identified the 
personnel records which are relevant to his claim, and VA has not 
attempted to obtain the records, a reasonable effort should be 
made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1. After requesting from the appellant any 
additional information necessary to identify 
the employers and securing any necessary 
authorization for release of such documents, 
request copies of the appellant's personnel 
records from the following:

*	K & I Railroad, 30th and Market Street, 
Louisville, Kentucky, from 1971 or 1972 
(See Tr. at p. 10-11);

*	Coca Cola Louisville Bottling Plant, 
Hill Street, Louisville, Kentucky, from 
1972 (See Tr. at p. 11); and

*	Army Corps of Engineers, Louisville, 
from 1971 or 1972 (See Tr. at p. 8).  

If no records are available, the claims 
folder must indicate this fact.

2. Thereafter, readjudicate the reopened 
claim of entitlement to service connection 
for bilateral hearing loss disability.  If 
the benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


